 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
eleventh day of February, 2015 (the “Effective Date”) by and between Star
Mountain Resources, Inc., a Nevada public company having its principal place of
business at 605 W. Knox Rd., Suite 202 Tempe, AZ 85284 (the “Employer”), and
Mark Osterberg, an individual currently residing in the City of Marshfield, WI
(the “Employee”). As used herein, the term “Parties” shall be used to refer to
the Employer and Employee jointly.

 

WHEREAS:

 

A. Employer is seeking experienced executives to help guide the company, grow
sales and add shareholder value, and

 

B. Employer is of the opinion that Employee has education, experience and/or
expertise which is of value to Employer and its shareholders, and

 

C. Employer desires to be assured of the association and services of Employee
and Employer acknowledges that Employee does not have any existing conditions or
incapacity which would render his unfit to fulfill his obligations under this
Agreement.

 

D. Employee is willing and desires to be employed by Employer, and Employer is
willing to employ Employee, upon the terms, covenants and conditions hereinafter
set forth.

 

NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the Parties hereto acknowledge, Employer and Employee agree as follows:

 

  1. EMPLOYMENT. Employer hereby agrees to employ Employee and Employee hereby
accepts such employment, upon the terms and conditions hereinafter set forth.  
      2. TERM. For purposes of this Agreement, “Term” shall commence on the
Effective Date and continue until terminated by either party in accordance with
Section 6 this Agreement.         3. COMPENSATION.

 

  3.1 Salary: Employer shall pay Employee a base annual salary of One Hundred
and Twenty Thousand Dollars ($120,000) per year gross less taxes as required by
law, payable in accordance with Employer’s normal policies but in no event less
often than semi-monthly (the “Salary”). Effective Mach 01 for each successive
year this Agreement is in effect, compensation shall be adjusted by the Board of
Directors of Employer; provided, however, that the adjustment shall be the
lesser of a) if the Company is public, President base salary equivalent to the
fiftieth (50th) percentile for public companies (listed on Nasdaq, Amex or NYSE
for year ending the prior December 31 or later) in similar or like industries or
of comparable revenue size and/or EBITDA for companies in lieu of comparable
industry benchmarks or b) three percent (3%) increase of the Salary. The Board
of Directors shall have the right to increase the Salary more often than
annually at its sole discretion.

 



1

 

 

  3.2 Incentive Compensation: Employer shall also pay to Employee incentive
compensation in accordance with Addendum A, Employee Incentive Compensation
Plan, attached hereto and made a part hereof by this reference. Incentive
Compensation shall be paid not less frequently than annually, and prorated as
applicable.         3.3 Incentive Stock Options: Employer hereby grants Employee
an option to purchase Employer’s Common Stock (the “Common Stock Purchase
Option”) as set forth in Exhibit A attached hereto.         3.4 Stock Option
Plan/Stock Purchase Plan: In addition to the Common Stock Purchase Option,
Employee shall be eligible to participate in Company’s Stock Option Plan and
Stock Purchase Plan during the term of employment as determined by the Company’s
Board of Directors.

 

  4. EMPLOYEE BENEFITS.

 

  4.1 General Benefits: Employee shall be entitled to receive or participate in
all benefit plans and programs of Employer that may hereafter be made available
to executives or senior management of Employer, which may include some or all
of, dental and medical insurance, including coverage for dependents of Employee,
pension and profit sharing plans, 401(k) plans, incentive savings plans, stock
option plans, group life insurance, salary continuation plans, disability
coverage and other fringe benefits.         4.2 Business Expense: Employee shall
be entitled to receive proper reimbursement for all reasonable out-of-pocket
expenses incurred directly by Employee in performing Employee’s duties and
obligations under this Agreement. Employer shall reimburse Employee for such
expenses on a monthly basis, upon submission by Employee of appropriate
receipts, vouchers or other documents in accordance with Employer’s policy.    
    4.3 Automobile Expenses: Employer shall provide Employee with auto expense
reimbursement for the use of his personal vehicle while performing his duties
and obligations under this Agreement; any such reimbursement shall be in
compliance with Employer policies and practices from time to time in effect and
in no event shall exceed $250/month.

 

2

 

 

  4.4 Assistance: Employer shall furnish Employee with an executive office
(currently expected to be a co-locate at the offices of Summit Capital USA, Inc.
in Tempe, AZ), together with a portable computer and office equipment and such
other facilities and services as are deemed by the Board of Directors of
Employer to be suitable for his position and adequate for the performance of his
duties and obligations under this Agreement         4.5 Vacation: Employee shall
be entitled during each twelve (12) month period during the Term of this
Agreement to a vacation of four (4) weeks during which time Employee’s
compensation will be paid in full. Unused days of vacation will be compensated
in accordance with Employer’s policy as established by Employer from time to
time. Employee may take the vacation periods at any time during the year as long
as Employee schedules time off as to not create hardship on Employer. In
addition, Employee shall have such other days off as shall be determined by
Employer and shall be entitled to paid sick leave and paid holidays in
accordance with Employer’s policy.

 

  5. DUTIES/SERVICE

 

  5.1 Position: Employee is employed as President and Chief Operating Officer
and shall perform such services and duties as are defined in Addendum B, Job
Description, attached hereto, and as are normally associated with such position,
subject to the direction and supervision of the Chief Executive Officer and its
Board of Directors.         5.2 Place of Employment: The place of Employee’s
employment and the performance of Employee’s duties will be at Employer’s
corporate headquarters or at such location as mutually agreed upon by Employer
and Employee.         5.3 Extent of Services: Employee shall at all times and to
the best of his ability perform his duties and obligations under this Agreement
in a reasonable manner consistent with the interests of Employer. Employer shall
not materially alter Employee’s title, duties, obligations or responsibilities
or transfer Employee outside of the AZ, UT or NV area without Employee’s prior
written consent.

 



3

 

 

    5.3.1 Except as otherwise agreed by Employer and Employee in writing, it is
expressly understood and agreed that Employee’s employment is fulltime. Employee
may not be employed by other entities or otherwise perform duties and
undertakings on behalf of others or for his own interest that have a material
impact on his performance of his obligations under this Agreement unless
pre-approved by the Board of Directors. Employer acknowledges that Employee
presently, or may in the future, serve on the Board of Directors of those
Companies listed on Addendum C or other companies and such action shall not be a
breach of this section; provided, however, that such other companies either: (a)
are listed on Addendum C, attached hereto; or (b) do not compete with Employer
or interfere with the performance of Employee’s duties pursuant to this
Agreement, as determined in the reasonable judgment of the Board of Directors.
Unless otherwise agreed by Employer and Employee in writing, employment of
Employee at less than full time shall not affect the vesting of the Option
Shares pursuant to this Agreement.           5.3.2 Additionally, Employer
recognizes that Employee has, or may have in the future, non-passive equity
positions in other companies, which either: (a) are listed on Addendum C
attached hereto; or (b) do not compete with Employer in the reasonable judgment
of the Board of Directors. Employer recognizes that such equity positions may
occasionally require some limited attention from Employee during normal business
hours. However, Employee agrees that if such time is reasonably considered to
materially impact the performance of Employee’s obligations under this Agreement
by the Board of Directors, Employee shall be so advised and noticed by Employer
and Employee shall be required to make appropriate adjustments to ensure his
duties and obligations under this Agreement are fulfilled.

 

  6. TERMINATION. The Term of this Agreement shall end upon written notice by
either party in accordance with the terms of Section 6 of this Agreement.

 

  6.1 BY RESIGNATION. If Employee resigns with “Good Reason” (as defined below),
this Agreement shall terminate but: (a) Employee shall continue to receive,
Incentive Compensation in accordance with the terms and conditions of Addendum A
and Employee’s Salary payable in periodic installments on Employer’s regular
paydays, at the rate then in effect for a period of two years; and (b) all of
Employee’s “Incentive Option Shares” (as such term is defined in this Agreement)
shall be deemed vested. For purposes of this Agreement, “Good Reason” shall
mean: (i) the assignment to Employee of duties inconsistent with the position
and nature of Employee’s employment as President and Chief Operating Officer;
for greater certainty the Employer being a development stage junior exploration
company, the substantial and material reduction of the duties of Employee which
is inconsistent with the position and nature of Employee’s employment as
President, or the change of Employee’s title indicating a substantial and
material change in the position and nature of Employee’s employment; (ii) a
non-consensual, significant and substantial reduction in compensation and
benefits that would diminish the aggregate value of Employee’s compensation and
benefits without Employee’s written consent (except in the case of an equal
reduction in salaries for all senior executives because of the financial
condition of Employer); or (iii) the failure by Employer to obtain from any
successor, an agreement to assume and perform this Agreement. If Employee
resigns without Good Reason, Employee shall be entitled to receive Employee’s
Salary and Incentive Compensation only through the date of such resignation and
Employee’s Option Shares shall be deemed vested only through the date of such
resignation.

 



4

 

 

  6.2 BY REASON OF INCAPACITY OR DISABILITY: If Employee becomes so
incapacitated by reason of accident, illness, or other disability that Employee
is unable to carry on substantially all of the normal duties and obligations of
Employee under this Agreement for a continuous period of ten (10) days (the
“Incapacity Period”), this Agreement shall terminate but: (a) Employee shall
continue to receive, through the end of the thirty (30) day period after such
incapacity, Incentive Compensation in accordance with the terms and conditions
of Addendum A; (b) Employee shall receive, during the Incapacity Period and for
the one (1) month period thereafter (the “Extended Period”), Employee’s Salary
payable in periodic installments on Employer’s regular paydays, at the rate then
in effect, reduced only by the amount of any payment(s) received by Employee
pursuant to any disability insurance policy proceeds; and (c) Employee’s Option
Shares shall be deemed vested through the Extended Period. For purposes of the
foregoing, Employee’s permanent disability or incapacity shall be determined in
accordance with Employer’s disability insurance policy, if such a policy is then
in effect, or if no such policy is then in effect, such permanent disability or
incapacity shall be determined by Employer’s Board of Directors in its good
faith judgment based upon Employee’s inability to perform normal and reasonable
duties and obligations.         6.3 BY REASON OF DEATH: If Employee dies during
the Term of or any renewal term hereof this Agreement, Employer shall: (a) pay
to the estate of Employee, through the end of the then current month, Employee’s
Incentive Compensation in accordance with the terms and conditions of Addendum
A; (b) pay to the estate of Employee, for a period of three (3) months beginning
on the date of death (the “Extended Period”), Employee’s Salary payable in
periodic installments on Employer’s regular paydays, at the rate then in effect;
and (c) Employee’s Option Shares shall be deemed vested through the date of the
Extended Period. Other death benefits will be determined in accordance with the
terms of Employer’s benefit plans and programs.

 



5

 

 

  6.4 BY EMPLOYER FOR CAUSE: If the Term of this Agreement is terminated by
Employer for Cause: (a) Employee shall be entitled to receive Employee’s Salary
and Incentive Compensation only through the date of termination; and (b)
Employee’s Option Shares shall be deemed vested only through the date of such
termination for Cause. However, if a dispute arises between Employer and
Employee that is not resolved within sixty (60) days and neither party initiates
arbitration proceedings pursuant to Section 11.8, Employer shall have the option
to pay Employee the lump sum of one (1) month base of Employee’s Salary at the
time of termination (the “Severance Payment”) rather than Employee’s Salary and
Incentive Compensation through the date of termination, and Employee’s Option
Shares shall be deemed as null and void from inception through the date of such
termination for Cause. Such determination to pay the Severance Payment in lieu
of Employee’s Salary and Incentive Compensation shall be made in the reasonable
judgment of the Board of Directors. If Employer elects to make a payment to
Employee of the Severance Payment, the Parties hereto agree that such payment
and the payment provided by Section 6.6 shall be Employee’s complete and
exclusive remedy for such a termination for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) any act of dishonesty or fraud with respect
to Employer, as reasonably determined by the Board of Directors; (ii) the
conviction of Employee of a felony, or any crime involving moral turpitude or
(iii) any other criminal act, reasonably determined by the Board of Directors,
to be causing harm to Employer’s standing and reputation; (iv) Employee’s
continued failure to perform Employee’s duties to Employer after ten (10) days’
written notice thereof (spelling out in sufficient detail such failures); to
Employee, without correction of such failure or (v) the actual conduct of, and
not merely the allegation of, negligence or misconduct by Employee with respect
to Employer, as reasonably determined by the Board of Directors.         6.5 BY
EMPLOYER WITHOUT CAUSE: If Employer terminates the Employee’s employment without
Cause: (a) Employee shall be entitled to receive Incentive Compensation in
accordance with the terms and conditions of Addendum A, and Employee’s Base
Salary for a period of one (1) month, payable in periodic installments on
Employer’s regular paydays, at the rate then in effect; and (b) all of
Employee’s Option Shares shall be deemed vested through the date of such
termination.         6.6 EFFECT OF TERMINATION ON UNUSED VACATION TIME: Upon the
termination of this Agreement for any reason whatsoever, Employee shall lose the
right to receive any accrued but unused vacation time, and any benefits vested
under the terms of any applicable benefit plans.

 

6

 

 

  7. CHANGE IN CONTROL: In the event of a Change In Control (as defined below);
and notwithstanding the fact that Employee may continue to provide services from
and after the Change In Control, Employee shall receive (a) Incentive
Compensation in accordance with the terms and conditions of “Addendum A” and a
lump sum payment of Employee’s Salary representing two months of such salary at
the rate applicable on the date of a Change In Control; and (b) all of
Employee’s “Incentive Option Shares” (as such term is defined herein) shall be
deemed vested. For purposes of this Agreement, “Change In Control” shall mean
(1) a merger or consolidation in which securities possessing more than seventy
five percent (75%) of the total combined voting power of Employer’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction in a transaction
approved by the stockholders, or the sale, transfer, or other disposition of
more than seventy five percent (75%) of the total combined voting power of
Employer’s outstanding securities to a person or persons different from the
persons holding those securities immediately prior to such transaction; or (2)
the sale, transfer or other disposition of all or substantially all of the
Employer’s assets in complete liquidation or dissolution of Employer other than
in connection with a transaction described in Section 7.1 above, and other than
in connection with a petition by the Employer under Chapter 7 or 11 of the U.S.
Bankruptcy Laws then in effect.         8. NON-DISCLOSURE AND INVENTION AND
COPYRIGHT ASSIGNMENT AGREEMENT. Employee’s employment is subject to the
requirement that Employee sign, observe and agree to be bound, both during and
after Employee’s employment, by the provisions of Employer’s Non-Disclosure and
Invention and Copyright Assignment Agreement, a copy of which is attached hereto
as Addendum D. Employee’s execution of the Non-Disclosure and Invention and
Copyright Assignment Agreement is an express condition precedent to Employee’s
and Employer’s obligations under this Agreement. Employee further agrees to
execute, deliver and perform, during the Term of Employee’s employment with
Employer and thereafter, any other reasonable confidentiality and non-disclosure
agreements concerning Employer and any of its affiliates and its business and
products, which Employer promulgates for other key employees and executives.    
    9. RETURN OF EMPLOYER PROPERTY: Employee agrees that upon any termination of
his employment, Employee shall return to Employer within a reasonable time not
to exceed two (2) weeks, any of Employer’s property in his possession or under
his control, including but not limited to, computer/office automation equipment,
records and names, addresses, and other information with regard to customers or
potential customers of Employer with whom Employee has had contact or done
business.

 



7

 

 

  10. RELATIONSHIP OF PARTIES: The Parties intend that this Agreement create an
employee-employer relationship between the Parties.         11. NOTICES: All
notices, required and demands and other communications hereunder must be in
writing and shall be deemed to have been duly given when personally delivered or
when placed in the United States Mail and forwarded by Registered or Certified
Mail, Return Receipt Requested, postage prepaid, or when forwarded via reputable
overnight carrier, addressed to the party to whom such notices is being given at
the following address:

 

As to Employer:

 

Star Mountain Resources, Inc.

605 W. Knox Rd

Suite 202

Tempe, AZ 85284

Attn: C.E.O.

 

As to Employee:

 

Mark Osterberg

1507 W. 4th Street

Marshfield, WI 54449

 

Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other Parties in accordance with this Section 10.

 

  12. MISCELLANEOUS:

 

  12.1 Entire Agreement. This Agreement and the Addendums hereto contain the
entire agreement of the Parties. This Agreement may not be altered, amended or
modified except in writing duly executed by both of the Parties.         12.2
Assignment. Neither party, without the written consent of the other party, can
assign this Agreement.         12.3 Binding. This Agreement shall be binding
upon and inure to the benefit of the Parties, their personal representative,
successors and assigns and in the event of any subsequent merger, consolidation,
or similar transaction by Employer, all rights of Employee shall continue and
remain enforceable, at Employee’s election against any said successor or assign.

 



8

 

 

  12.4 No Waiver. The waiver of the breach of any covenant or condition herein
shall in no way operate as a continuing or permanent waiver of the same or
similar covenant or condition.         12.5 Severability. If any provision of
this Agreement is held to be invalid or unenforceable for any reason, the
remaining provisions will continue in full force without being impaired or
invalidated in any way. The Parties hereto agree to replace any invalid
provision with a valid provision which most closely approximates the intent of
the invalid provision.         12.6 Interpretation. This Agreement shall not be
construed more strongly against any party hereto regardless of which party may
have been more responsible for the preparation of Agreement.         12.7
Governing Law This Agreement shall be governed by and construed under the laws
of the State of Arizona, without reference to the choice of law principles
thereof.         12.8 Arbitration.           12.8.1 Any dispute or claim arising
to or in any way related to this Agreement shall be settled by binding
arbitration in Phoenix, Arizona but any dispute or controversy arising out of or
interpreting this Agreement shall be settled in accordance with the laws of the
State of Arizona as if this Agreement were executed and all actions were
performed hereunder within the State of Arizona. All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association (“AAA”). AAA shall designate an arbitrator from an
approved list of arbitrators following both Parties’ review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. Each party shall pay its own expenses associated with such arbitration
and except for Employer’s obligations under the Securities Exchange Act of 1934,
the Parties agree to keep all such matters confidential. A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter has arisen and in no event shall such demand be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statutes of
limitations. The decision of the arbitrators shall be rendered within 30 days of
submission of any claim or dispute, shall be in writing and mailed to all the
Parties included in the arbitration. The decision of the arbitrator shall be
binding upon the Parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.

 



9

 

 

    12.8.2 The only claims or disputes excluded from binding arbitration under
this Agreement are the following: any claim by Employee for workers’
compensation benefits or for benefits under an Employer plan that provides its
own arbitration procedure; and any claim by either party for equitable relief,
including but not limited to, a temporary restraining order, preliminary
injunction or permanent injunction against the other party.         12.9 Titles.
Titles to the sections of this Agreement are solely for the convenience of the
Parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this Agreement.         12.10 Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but together which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

Employer: STAR MOUNTAIN RESOURCES, INC.   a Nevada corporation         By: /s/
Joseph Marchal     (signature)           Joseph Marchal     (Type/Print name)  
        Chairman & Chief Executive Officer     (Office held)       Employee:    
        By: /s/ Mark Osterberg     (signature)           Mark Osterberg    
(Type/Print name)

 

10

 

 

ADDENDUM A

EMPLOYEE INCENTIVE COMPENSATION PLAN

 

This Employee Incentive Compensation Agreement (this “Agreement”) is entered
into as of this 11th day of February, 2015, by and between Star Mountain
Resources, Inc., a Nevada corporation (the “Employer”), and Mark Osterberg
(“Employee”), as follows:

 

WHEREAS, it is in the best interest of Employer and Employee to enter into a
continuing arrangement to cover annual Employee Incentive bonuses, and

 

WHEREAS, both Parties to this Agreement desire to memorialize various aspects of
their relationship:

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1. Addendum. This Agreement is in an addendum to that certain Employment
Agreement effective of even date herewith.     2. Signing Bonus. Within sixty
(60) days after the commencement of this Employment Agreement, Employer shall
pay to Employee a one-time signing bonus of fifty thousand (50,000) common
shares of Star Mountain Resources, Inc.     3. Employee Incentive Bonus:
Employee Incentive bonuses granted pursuant to this Agreement shall be paid
annually, within ten (10) days of the completion of the annual independent audit
of Employer. Such bonuses shall be one-half (1/2) percent of Employer’s “Gross
Sales” up to a maximum of 25% of Employee’s Salary.     4. Termination:
Termination of employment with Employer shall not affect payment of any
incentive bonus, which shall continue to be governed by the Employment
Agreement.

 

[remainder of page intentionally left blank]

 

-11-

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

Employer: STAR MOUNTAIN RESOURCES, INC.,   a Nevada corporation         By: /s/
Joseph Marchal     (signature)           Joseph Marchal     (Type/Print name)  
        Chairman & Chief Executive Officer     (Office held)       Employee:    
        By: /s/ Mark Osterberg     (signature)           Mark Osterberg    
(Type/Print name)

 

-12-

 

 

ADDENDUM B

 

Job Description for Mark Osterberg

 

Job Title: President & Chief Operating Officer Department: Executive Reports To:
Chief Executive Officer

 

SUMMARY

 

The President has primary responsibility for planning, organizing, staffing, and
operating Star Mountain Resources, Inc. and its subsidiaries and affiliates
(“SMRS” or the “Company”) toward its primary objectives, based on profit and
return on capital, and is accountable to the Chief Executive Officer and the
Board of Directors for the results of performance of all employees.

 

The President is accountable for the management of the daily affairs of the
Company to achieve the corporate goals and increase shareholder value.

 

Along with the CEO, the President helps to establish and communicate the
management style, corporate culture, business philosophy and ethical values by
which Star Mountain will operate.

 

The President manages and directs Star Mountain by performing the following
duties personally or through subordinate managers.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned

.

Plans the overall business strategy and goals of Star Mountain that will assure
a defined rate of return on stockholder investment and establishes objectives
for each function to meet those goals, with the approval of the CEO and
cooperation of the Board of Directors.

 

Plans, coordinates, and controls the daily operation of Star Mountain through
Star Mountain’s managers. In conjunction with the CEO, prepares and presents an
annual business plan and budget, for Star Mountain’s operations, to the Board of
Directors.

 

Establishes current and long range goals, objectives, plans and policies,
subject to approval by the CEO and the Board of Directors.

 

Determines the appropriate organization structure and staffing responsibilities
required to meet Star Mountain’s objectives. Dispenses advice, guidance,
direction, and authorization to carry out major plans, standards and procedures,
consistent with established policies and Board approval.

 

-13-

 

 

Meets with Star Mountain’s executives to ensure that operations are being
executed in accordance with Star Mountain’s policies.

 

Oversees the adequacy and soundness of Star Mountain’s financial structure.

 

Reviews operating results of Star Mountain, compares them to established
objectives, and takes steps to ensure that appropriate measures are taken to
correct unsatisfactory results.

 

Plans and directs all investigations and negotiations pertaining to mergers,
joint ventures, the acquisition of businesses, or the sale of major assets with
approval of the Board of Directors.

 

Establishes and maintains an effective system of communications throughout Star
Mountain.

 

Fulfills responsibility to the CEO and the Board of Directors to inform or seek
approval for significant matters such as financing, capital expenditures, and
appointment of officers.

 

Ensures that Star Mountain business transactions are conducted in accordance
with prevailing legal and regulatory requirements.

 

Reviews and determines approval of all recommendations for compensation of
managers and employees.

 

At the request of the CEO, Participates and/or presents at stockholders
meetings.

 

Represents Star Mountain with major customers, shareholders, the financial
community, Security and Exchange Commission and the public.

 

Plans and develops industrial, labor, and public relations policies designed to
improve Company’s image and relations with customers, employees, stockholders,
and public.

 

Evaluates the performance of executives for compliance with established policies
and objectives of the Company, as well as determining the projects, direction,
strategies and contributions from executive managers and employees in attaining
objectives.

 

Any other job, duty or task reasonably assigned from time to time by the CEO
and/or the Board of Directors of Star Mountain acting reasonably.

 

-14-

 

 

ADDENDUM C

Approved Non- Star Mountain.

Business Activity Exemptions

 

Description of Business Activity

 

Any charitable work for a recognized 501 c 3 charitable cause

 

Any position or work performed in furtherance of the reasonable aims of any
religious organization to which the Employee is associated.

 

Any part-time work that will not materially interfere with the conduct of
completion of the Employee’s duties and responsibilities to Star Mountain.

 

Any work, function or position that, in the sole discretion of the CEO or Board
of Directors, is approved hereunder.

 

-15-

 

 

ADDENDUM D

 

EMPLOYEE NONDISCLOSURE AND INVENTION
AND
COPYRIGHT ASSIGNMENT AGREEMENT

 

In consideration of my employment by Star Mountain Resources, Inc. or any of its
subsidiaries and affiliates (“Employer”):

 

1. I will promptly disclose to Employer in writing all discoveries, concepts and
ideas, whether patentable or un-patentable, including but not limited to
processes, designs, innovations, inventions, formulas, methods, and techniques,
as well as improvements and know-how related thereto, made, conceived, reduced
to practice or learned by me while in Employer’s employ, either solely or
jointly with others during my employment (“Employer Inventions”). This Agreement
shall not apply to any Invention developed entirely on my own time without using
Employer’s equipment, supplies, facilities or trade secret information, except
for those items and inventions that either: (i) relate, at the time of
conception or reduction to practice of the invention, to Employer’s business or
any of the products or services being developed, manufactured or sold by
Employer or which may conveniently be used in relation therewith, or actual, or
demonstrably anticipated research or development of Employer, or (ii) result
from any work performed by me for Employer.

 

(a) I hereby assign to Employer all of my right, title and interest in and to
all such Employer Inventions and to applications for United States and/or
foreign letters patent and to United States and/or foreign letters patent
granted upon such Employer Inventions.

 

(b) I will acknowledge and deliver promptly to Employer such written instruments
and do such other acts, such as giving testimony in support of my inventorship
as may be necessary in the opinion of Employer to obtain and maintain United
States and/or foreign letters patent and to vest the entire right and title
thereunto in Employer.

 

(c) I agree that, except for works listed on the attached Schedule 1, which list
the Employer and I may jointly add to from time to time, title to any and all
copyrights, copyright registrations and copyrightable subject matter which
occurs as a result of my employment by Employer shall be the sole and exclusive
property of Employer, and that such works comprise works made for hire. I hereby
assign, and agree to assign, all of said copyrights to Employer.

 

(d) I have listed on the attached Schedule 2, all unpatented, but potentially
patentable, ideas and inventions conceived before my employment with Employer of
which I am presently aware and which I reasonably believe are not of value to
Employer based on its current business plans, as disclosed to me prior to the
Effective Date.

 

-16-

 

 

2. As a direct or indirect consequence of my employment with Employer, I have
been and will/may be exposed to highly sensitive and confidential information
(some of which I may in the future, develop or contribute to) not generally, if
at all, known or available to persons or entities not in some way affiliated
with Employer and/or affiliates (“Confidential Information”). Confidential
Information shall include, without limitation, all: (i) information that has or
could have commercial value or other utility in the business in which Employer
and its affiliates are engaged or contemplate engaging in; and (ii) all
information the unauthorized disclosure of which could be detrimental to the
interests of Employer and/or its affiliates, whether or not such information is
identified as Confidential Information by Employer. By example, and without
limitation, Confidential Information includes: financial statements and records,
illustrations, prototypes, models, whether patentable or un-patentable, trade
secrets, know-how, concepts and other data, trademarks, copyrights, design
features, or configurations of any kind, procedures, demonstrations, methods,
processes, uses, manufacturing information, techniques, formulas, improvements,
research and development data, pamphlets, books, reports or other documents,
inspection procedures, apparatuses, compounds, compositions, combinations,
programs, software and works of authorships, whether discovered, conceived,
developed, made or produced, research and development projects; strategic
alliances; confidential information of other entities or companies with whom
Employer or its affiliates may enter into joint ventures, strategic alliances or
other business relationships; the identity of consultants and assistants; future
advertising and marketing methods and plans; detailed sales and pricing
information and formulas; budgets; product performance; sources of products;
production and distribution methods or procedures; business methods, procedures
and plans; licensing arrangements; customer product preferences and
requirements; and, additional information relating to financial, marketing,
technical, developmental and/or other business aspects, of Employer and/or
Employer’s affiliates. I agree and understand that any and all of the foregoing
is considered by Employer to be of a highly confidential nature and as a trade
secret. The term “Confidential Information” shall not include any information
obtained by me through (i) industry publications which are disseminated to or
can be acquired by businesses in the industry, (ii) Dodge Reports and Dun &
Bradstreet and any similar information services, (iii) any Chamber of Commerce
or other trade association reports, or (iv) reports from governmental agencies
(iv) is or becomes publicly known through no wrongful act of Employee; (vi) is,
at the time of disclosure, already known to Employee; (vii) is, or subsequently
comes into Employee’s possession without any obligation restricting disclosure,
rightfully and without breach of a duty of confidentiality owed to Employer;. In
furtherance of the foregoing, I agree as follows:

 

(a) To refrain from reproducing or making any summary, extract or abridgement
of, other than in the regular course of business, or removing, any business
record, document, schematic, drawing, instrument, component or any other item
dealing with the Confidential Information without prior written consent
therefor.

 

(b) To refrain from discussing with any other person or persons, whether or not
said persons are in the employ of Employer, any aspect of the Confidential
Information, except as said discussions directly relate to completion of the
particular task at hand and/or in compliance with instructions to do so.

 

-17-

 

 

(c) To accept and maintain the Confidential Information on a confidential basis
and to protect and safeguard same against unauthorized publication or
disclosure.

 

(d) Other than in furtherance of my employment with Employer, not to use,
directly or indirectly, for my own or for my future employer’s advantage, any
Confidential Information learned during my employment with Employer and which is
not made publicly known (through no fault of mine).

 

(e) Not to disclose, publicize, reveal or make available, directly or
indirectly, any of the Confidential Information to any firm, person, or entity
whatsoever, except (i) in the course of my duties as President of Employer, or
(ii) for a disclosure which is required, if at all, by statute, order of court
or otherwise by law, and then only after first advising Employer of such demand
with reasonably sufficient advance notice, if possible, so as to afford Employer
an opportunity to seek a protective order.

 

(f) Upon termination of my employment, to turn over to a designated individual
employed by Employer all property then in my possession, custody or immediate
control belonging to Employer. I will not retain any original, copy, summary or
abridgement of any document which contains Confidential Information, including
correspondence, memoranda, reports, calendars, contracts, notebooks, drawings,
photos or other documents relating in any way to the Confidential Information of
Employer or its affiliated companies and which are entrusted to me or developed
by me at any time during my employment with Employer, all of which, will be
delivered to Employer immediately upon termination of my employment.

 

(g) Not to interfere with the relationship between and/or among Employer and its
consultants, agents, employees or others working on research and development
projects or providing services or products to or for Employer, nor disclose the
identity of said individuals and/or entities so long as not otherwise
Confidential Information.

 

-18-

 

 

Schedule 1

to Addendum D

 

Copyrighted And Copyrightable Work Exempt From

This Employee Nondisclosure And Invention

And Copyright Assignment Agreement

 

Description of Work   Employee’s Signature   Employer’s Signature           None
                                                                               
                 

 

-19-

 

 

Schedule 2

to Addendum D

 

Unpatented But Potentially Patentable

Ideas And Inventions

Conceived Prior To Employment With Employer

 

Description of Ideas & Inventions   Employee’s Signature   Employer’s Signature
          None                                                                  
                               

 

-20-

 

 

EXHIBIT A

 

The Option represented by this Certificate have not been registered under the
Securities Act of 1933, as amended, and may not be transferred in the absence of
a registration statement covering said Options or an opinion of counsel
satisfactory to the Company that such registration is not required.

 

COMMON STOCK PURCHASE OPTION

No. 1

For the Purchase of Common Stock, $0.001 Par Value per Share,

of STAR MOUNTAIN RESOURCES, INC..

(Incorporated Under the Laws of the State of Nevada)

 

Name of Registered Owner: Mark Osterberg

 

Amount of Option: Option to Purchase Two Hundred & Fifty Thousand (250,000)
Shares of Common Stock (the “Option.”

 

THIS IS TO CERTIFY, that, for value received, Mark Osterberg or registered
assigns (the “Holder”), is entitled, subject to the vesting provisions of
Section 1.02 and the terms and conditions hereinafter set forth, on or after
February 11, 2015 and at any time prior to 5:00 P.M., Phoenix, AZ Time, March 1,
2020, but not thereafter, to purchase such number of shares (the “Shares”) of
Common Stock, $0.001 par value (the “Common Stock”), of STAR MOUNTAIN RESOURCES,
INC., a Nevada corporation (the “Corporation”), from the Corporation as stated
above and upon payment to the Corporation of Fifty Cents ($0.50) per share (the
“Purchase Price”) if and to the extent this Option is exercised, in whole or in
part, during the period this Option remains in force and to receive a
certificate or certificates representing the Shares so purchased, upon
presentation and surrender to the Corporation of this Option, with the form of
subscription attached hereto duly executed, and accompanied by payment of the
Purchase Price of each Share purchased.

 

ARTICLE I -- TERMS OF THE OPTION

 

Section 1.01 Subject to the provisions of Sections 1.02, 1.05 and 3.01 hereof,
this Option may be exercised at any time after 9:00 A.M., Phoenix, AZ time, on
February 15, 2015 (the “Exercise Commencement Date”), but not later than 5:00
P.M., March 1, 2020 (the “Expiration Time”) at which it shall become void, and
all rights hereunder shall thereupon cease. Any rights to purchase the Company’s
Common Stock subject to the Options will be forfeited to the extent such Options
are not exercised prior to the Expiration Time.

 

-21-

 

 

Section 1.02 (1) This Option shall be deemed vested in the Holder as follows:
(a) Fifty Thousand (50,000) options to purchase fifty thousand (50,000) shares
shall be deemed to fully vested upon execution of the Employment Agreement to
which this Option is attached and shown as Exhibit A; and (b) the remaining two
hundred thousand (200,000) options for the purchase of two hundred thousand
(200,000) shares shall be fully vested at the rate of fifty thousand (50,000)
options upon the close of each fiscal quarter from and commencing on the close
of the first fiscal quarter from and after the date of the Employment Agreement.
Further and subject to the foregoing, the holder of this Option (the “Holder”)
may exercise this Option, in whole or in part, upon surrender of this Option
with the form of subscription together with the full Purchase Price for each
Share to be purchased in lawful money of the United States, or by check, bank
draft or postal or express money order payable in United States dollars
(“Monies”) to the order of the Corporation, and upon compliance with and subject
to the conditions set forth herein.

 

(2) Upon receipt of this Option with the form of subscription duly executed and
accompanied by payment of the aggregate Purchase Price for the Shares for which
this Option is then being exercised, the Corporation shall cause to be issued
certificates for the total number of whole Shares for which this Option is being
exercised in such denominations as are required for delivery to the Holder, and
the Corporation shall thereupon deliver such certificates to the Holder or its
nominee.

 

(3) In case the Holder shall exercise this Option with respect to less than all
of the Shares that may be purchased under this Option, the Corporation shall
execute a new Option for the balance of the Shares that may be purchased upon
exercise of this Option and deliver such new Option to the Holder.

 

Section 1.03 Prior to due presentment for registration of transfer of this
Option, the Corporation may deem and treat the Holder as the absolute owner of
this Option (notwithstanding any notation of ownership or other writing hereon)
for the purpose of any exercise hereof and for all other purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

Section 1.04 Any assignment permitted hereunder shall be made by surrender of
this Option to the Corporation at its principal office with the form of
assignment attached hereto duly executed and funds sufficient to pay any
transfer tax. In such event, the Corporation shall, without charge, execute and
deliver a new Option in the name of the assignee named in such instrument of
assignment and this Option shall promptly be canceled. This Option may be
divided or combined with other Options which carry the same rights upon
presentation thereof at the corporate office of the Corporation together with a
written notice signed by the Holder, specifying the names and denominations in
which such new Options are to be issued. Any hypothecation, transfer, sale, or
assignment of this Option must conform to the provisions of the Securities Act
of 1933, as amended together with any applicable state securities laws.

 

-22-

 

 

Section 1.05 Nothing contained in this Option shall be construed as conferring
upon the Holder the right to vote or to consent or to receive notice as a
stockholder in respect of any meetings of stockholders for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Corporation.

 

Section 1.06 If this Option is lost, stolen, mutilated or destroyed, the
Corporation shall, on such reasonable terms as to indemnity or otherwise as it
may impose (which shall, in the case of a mutilated Option, include the
surrender thereof), issue a new Option of like denomination and tenor as, and in
substitution for, this Option, which shall thereupon become void. Any such new
Option shall constitute an additional contractual obligation of the Corporation,
whether or not the Option so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.

 

Section 1.07 The Corporation covenants and agrees that at all times it shall
reserve and keep available for the exercise of this Option such number of
authorized Shares as are sufficient to permit the exercise in full of this
Option. The Corporation covenants that all Shares when issued upon the exercise
of this Option will be validly issued, fully paid, non-assessable and free of
preemptive rights.

 

Section 1.08 The Corporation represents and warrants that this Option is
qualified as an “incentive stock option” as defined in the Internal Revenue Code
of 1986, as amend (the “Code”), and that the exercise price of this Option
represents the current fair market value of the Option, as set forth in the
regulations promulgated pursuant to the Code.

 

ARTICLE II -- ADJUSTMENT OF PURCHASE PRICE

AND NUMBER OF SHARES PURCHASABLE UPON EXERCISE

 

Section 2.01 In case the Corporation shall, while this Option remains
unexercised, in whole or in part, and in force effect a recapitalization of such
character that the Shares purchasable hereunder shall be changed into or become
exchangeable for a larger or smaller number of shares, then, after the date of
record for effecting such recapitalization, the number of Shares of Common Stock
which the Holder hereof shall be entitled to purchase hereunder shall be
increased or decreased, as the case may be, in direct proportion to the increase
or decrease in the number of shares of Common Stock by reason such
recapitalization, and of the Purchase Price, per share, whether or not in effect
immediately prior to the time of such recapitalization, of such recapitalized
Common Stock shall in the case of an increase in the number of such Shares be
proportionately reduced, and in the case of a decrease in the number of such
Shares shall be proportionately increased. For the purposes of this Section
2.01, a stock dividend, stock split-up or reverse split shall be considered as a
recapitalization and as an exchange for a larger or smaller number of shares, as
the case may be.

 

-23-

 

 

Section 2.02 In case of any consolidation of the Corporation with, or merger of
the Corporation into, and corporation, or in case of any sale or conveyance of
all or substantially all of the assets of the Corporation other than in
connection with a plan of complete liquidation of the Corporation, then, as a
condition of such consolidation, merger or sale or conveyance, adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in this Option and in lieu of Shares of Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such shares of stock or securities as may be issued in connection with such
consolidation, merger or sale or conveyance, with respect to or in exchange for
the number of outstanding shares of Common Stock equal to the number of shares
of Common Stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby had such consolidation, merger or sale
or conveyance, not taken place, and in any such case appropriate provision shall
be made with respect to the rights and interests of the Holder of this Option to
the end that the provisions hereof shall be applicable as nearly as may be in
relation to any shares of stock or securities thereafter deliverable upon the
exercise hereof.

 

Section 2.03 (a) In case the Corporation shall, while this Option remains
unexercised, in whole or in part, and in force, issue (otherwise than by stock
dividend or split-up or reverse split) or sells shares of its Common Stock
(hereinafter referred to as “Additional Shares”), there shall be no adjustment
in the number of Shares purchasable upon exercise of this Option or the Purchase
Price, or both of them, on account of the issuance of the Additional Shares or
otherwise.

 

(b) In case the Corporation shall, while this Option remains unexercised, in
whole or in part, and in force, issue or grant any rights to subscribe for or to
purchase, or any option (other than employee stock options, referred to in
subsection (a) above), for the purchase of, (i) Common Stock or (ii) any
indebtedness or shares of stock convertible into or exchangeable for Common
Stock being hereinafter referred to as “Convertible Securities”), or issue or
sell Convertible Securities, there shall be no adjustment in the number of
Shares purchasable upon exercise of this Option or the Purchase Price, or both
of them, on account of the issuance of any said rights, option, or Convertible
Securities or any combination of them.

 

Section 2.04 Subject to the provisions of Section 2.05 below, in case the
Corporation shall, while this Option remains unexercised, in whole or in part,
and in force, declare to make any distribution of its assets to holders of
Common Stock as a partial liquidating dividend, by way of return of capital or
otherwise, then, after the date of record for determining stockholders entitled
to such distribution, but prior to the date of distribution, the Holder shall be
entitled upon exercise of this Option and purchase of any or all of the Shares
of Common Stock subject hereto, to receive the amount of such assets (or, at the
option of the Corporation, a sum equal to the value thereof at the time of such
distribution to holders of Common Stock as such value is determined by the Board
of Directors of the Corporation in good faith) which would have been payable to
the Holder had he been the holder of such Shares of Common Stock on the record
date for the determination of stockholders entitled to such distribution.

 

-24-

 

 

Section 2.05 Except as otherwise provided in Section 2.02 above, in the case of
any sale or conveyance of all or substantially all of the assets of the
Corporation in connection with a plan of complete liquidation of the
Corporation, in the case of the dissolution, liquidation or winding-up of the
Corporation, all rights under this Option shall terminate on a date fixed by the
Corporation, such date so fixed to be not earlier than the date of the
commencement of the proceedings for such dissolution, liquidation or winding-up
and not later than thirty (30) days after such commencement date. Notice of such
termination of purchase rights shall be given to the Holder at least thirty (30)
days prior to such termination date.

 

Section 2.06 Any adjustment pursuant to the provisions of this Article II shall
be made on the basis of the number of Shares of Common Stock which the Holder
would have been entitled to acquire by exercise of this Option immediately prior
to the event giving rise to such adjustment and, as to the Purchase Price per
share in effect immediately prior to the rise to such adjustment. Whenever any
such adjustment is required to be made, the Corporation shall forthwith
determine the new number of Shares of Common Stock which the Holder hereof shall
be entitled to purchase hereunder and/or such new Purchase Price per share and
shall prepare, retain on file and transmit to the Holder within 10 days after
such preparation a statement describing in reasonable detail the method used in
calculating such adjustment.

 

Section 2.07 Anything contained herein to the contrary notwithstanding, the
Corporation shall not be required to issue any fraction of a Share in connection
with the exercise of this Option, and in any case where the Holder would, except
for the provisions of this Section 2.07, be entitled under the terms of this
Option to receive a fraction of a Share upon such exercise, the Company shall
upon the exercise and receipt of the Purchase Price, issue the largest number of
whole Shares purchasable upon exercise of this Option. The Corporation shall not
be required to make any cash or other adjustment in respect of such fraction of
a Share to which the Holder would otherwise be entitled. The Holder, by the
acceptance of this Option, expressly waives his right to receive a certificate
for any fraction of a Share upon exercise hereof.

 

Section 2.08 The form of Option need not be changed because of any change
pursuant to this Article II in the Purchase Price or in the number of Shares of
Common Stock purchasable upon the exercise of a Option, and Common Stock
Purchase Options issued after such change may state the same Purchase Price and
the same number of shares of Common Stock as are stated in the Options initially
issued pursuant to the Agreement.

 

ARTICLE III --

REGISTRATION UNDER THE SECURITIES ACT OF 1933

 

Section 3.01 This Option and the Shares of Common Stock issuable upon exercise
of this Option have not been registered under the Securities Act of 1933, as
amended (“the Act”). Any Shares of Common Stock issued upon exercise of this
Option shall bear the following legend:

 

-25-

 

 

“The Shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended, and may not be transferred in the absence of
a registration statement covering said Shares or an opinion of Counsel to the
Company that such registration is not required.”

 

This Option and all Shares acquired upon exercise of this Option are Arestricted
securities@ within the meaning of the Securities Act of 1933. No grant of any
right to register the Option or the Shares underlying this Option is hereby
granted.

 

ARTICLE IV -- OTHER MATTERS

 

Section 4.01 The Corporation will from time to time promptly pay, subject to the
provisions of paragraph (4) of Section 1.02 hereof, all taxes and charges that
may be imposed upon the Corporation in respect of the issuance or delivery of
this Option or the Shares purchasable upon the exercise of this Option.

 

Section 4.02 All the covenants and provisions of this Option by or for the
benefit of the Corporation shall bind and inure to the benefit of its successors
and assigns hereunder.

 

Sections 4.03 Notices or demands pursuant to this Option to be given or made by
the Holder to or on the Corporation shall be sufficiently given or made if sent
by certified or registered mail, return receipt requested, postage prepaid, and
addressed, until another address is designated in writing by the Corporation, as
follows:

 

STAR MOUNTAIN RESOURCES, INC.

605 W. Knox Rd.

Suite 202

Tempe, AZ 85284

 

Notices to the Holder provided for in this Option shall be deemed given or made
by the Corporation if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at his last known
address as it shall appear on the books of the Corporation.

 

Section 4.04 The validity, interpretation and performance of this Option shall
be governed by the laws of the State of Nevada.

 

Section 4.05 Nothing in this Option expressed and nothing that may be implied
from any of the provisions hereof is intended, or shall be construed, to confer
upon, or give to, any person or corporation other than the Corporation and the
Holder any right, remedy or claim under promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements contained in this
Option shall be for the sole and exclusive benefit of the Corporation and its
successors and of the Holder, its successors and, if permitted, its assignees.

 

-26-

 

 

Section 4.06 The Article headings herein are for convenience only and are not
part of this Option and shall not affect the interpretation thereof.

 

IN WITNESS WHEREOF, this Option has been duly executed by the Corporation under
its corporate seal as of the ____ day of February, 2015.

 

  STAR MOUNTAIN RESOURCES, INC.         BY:           ITS:  

 

-27-

 

 

Subscription Form

 

COMMON STOCK PURCHASE OPTION

 

STAR MOUNTAIN RESOURCES, INC.

605 W Knox Rd.

Suite 202

Tempe, AZ 85284

 

The undersigned hereby irrevocably subscribes for the purchase of shares of your
Common Stock pursuant to and in accordance with the terms and conditions of this
Option, and herewith makes payment, covering such shares of Common Stock which
should be delivered to the undersigned at the address stated below, and, if said
number of shares shall not be all of the shares purchasable hereunder, that a
new Option of like tenor for the balance of the remaining shares purchasable
hereunder be delivered to the undersigned at the address stated below.

 

The undersigned agrees that: (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such shares of Common Stock unless either (a) a
registration statement, or post-effective amendment thereto, covering such
shares of Common Stock has been filed with the Securities and Exchange
Commission pursuant to the Securities Act if 1933, as amended (the “Act”), and
such sale, transfer or other disposition is accompanied by a prospectus meeting
the requirements of Section 10 of the act forming a part of such registration
statement, or post-effective amendment thereto, which is in effect under the Act
covering the shares of Common Stock to be so sold, transferred or otherwise
disposed of, or (b) counsel to STAR MOUNTAIN RESOURCES, INC. satisfactory to the
undersigned has rendered an opinion in writing and addressed to STAR MOUNTAIN
RESOURCES, INC.. that such proposed offer, sale, transfer or other disposition
of the shares of Common Stock is exempt from the provisions of Section 5 of the
Act in view of the circumstances of such proposed offer, sale, transfer or other
disposition; (2) STAR MOUNTAIN RESOURCES, INC. may notify the transfer agent for
its Common Stock that the certificates for the Common Stock acquired by the
undersigned are not to be transferred unless the transfer agent receives advice
from STAR MOUNTAIN RESOURCES, INC. that one or both of the conditions referred
to in (1)(a) and (1)(b) above have been satisfied; and (3) STAR MOUNTAIN
RESOURCES, INC. may affix the legend set forth in Section 3.01 of this Option to
the certificates for shares of Common Stock hereby subscribed for, if such
legend is applicable.

 

Dated:     Signed:                   Name:             Address:                
           

 

-28-

 

 